DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,837,696 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite “each bar is fabricated using at least one material selected from the group consisting of glass fiber PC, low-outgassing PC, and polyphenylene sulfide (PPS)”. 
The patented claims encompass using a combination of glass fiber PC and polyphenylene sulfide (PPS) for material used in fabricating the claimed “at least two bars”. The combination of glass fiber PC and polyphenylene sulfide (PPS) including PPS meets “a poly phenylene sulfide (PPS) material” as claimed. The glass fiber PC including glass fiber meets “containing glass fiber” as claimed. The combination of glass fiber PC .
Claim Objections
Claim 2 is objected to because of the following informalities: In line 2, the recitation “support plate” should be “support frame”, to thereby coincide with the recitations to “the support frame” in claims 3-4. In line 3, the recitation “post” should be “at least two posts”.
Claim 14 is objected to because of the following informalities: In line 15, the recitation “the post” should be “the at least one post”.
Claim 15 is objected to because of the following informalities: In line 3, the recitation “the post” should be “the at least one post”. In line 4, the recitation “the post” should be “the at least one post”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/023076 A1 (Jung) in view of WO 2012/085212 A2 (Walter).
With respect to claim 1: Jung discloses a vacuum adiabatic body comprising: a first plate (first plate member 10) configured to define at least a portion of a wall for a first space (cavity 9 of refrigerator 1); a second plate (second plate member 20) configured to define at least a portion of a wall for a second space (the exterior of the refrigerator 1); a third space (vacuum space part 50) provided between the first and second plates and configured to be a vacuum space (paragraph [34]); a conductive resistance sheet (conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the third space, the conduction resistance sheet configured  to reduce heat transfer between the first and second plates by resisting thermal conduction (paragraphs 
Regarding the claim recitation “wherein each of the posts is made of a poly phenylene sulfide (PPS) material containing glass fiber”, Jung paragraphs [8]-[9] and [13] disclose the bars fabricated using “at least one material selected from the group consisting of polycarbonate (PC), glass fiber PC, low outgassing PC, polyphenylene sulfide (PPS), and liquid crystal polymer (LCP)”. Jung claims 1 and 17 define that the supporting unit/bar is fabricated “using at least one material selected from the group consisting of polycarbonate (PC), glass fiber PC, low outgassing PC, polyphenylene sulfide (PPS), and liquid crystal polymer (LCP). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the bars 31 from a combination of glass fiber PC and polyphenylene sulfide (PPS), based on Jung paragraphs [8]-[9], paragraph [13], claim 1, and claim 17. The disclosure of “at least one material” suggests that glass fiber PC and polyphenylene sulfide (PPS) may be used in combination. 
The combination of glass fiber PC and polyphenylene sulfide (PPS) including PPS meets “a poly phenylene sulfide (PPS) material” as claimed. The glass fiber PC including glass fiber meets “containing glass fiber” as claimed.
Jung paragraphs [40]-[56] teach that the supporting unit 30 and bars 31 have high compressive strength, to reduce/prevent deformation of the plate members 10 and 20. Jung paragraphs [82]-[85] have similar teachings of the supporting unit 30 and bars 31 having high strength. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reinforce Jung’s PPS material with glass fibers (thereby yielding a material like that disclosed by Walter), because the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
One would be motivated to reinforce Jung’s PPS with glass fibers, because the supporting unit 30 and bars 31 require high strength. Adding the reinforcing glass fibers to the PPS serves to supplement the strength of the supporting unit 30 and bars 31. 
Jung’s PPS, as reinforced with glass fibers, makes obvious “a poly phenylene sulfide (PPS) material containing glass fiber” as claimed. 
With respect to claim 2: Jung discloses wherein the support includes a support plate/frame (support plate 35) provided at an end of the post. 
Jung paragraphs [8]-[9], [13], and [40]-[56] teach the supporting unit, which comprises the bars 31 and the support plate 35, is made from the “at least one material”. In the rejection of claim 1 above, Jung’s PPS is modified with glass fibers, to thereby supplement the strength thereof. As modified, it is obvious for all of the supporting unit 30 (bars 31 and plate 35) to be fabricated using the PPS modified with glass fibers. This makes obvious the claim recitations to the material of the support plate. 
With respect to claim 3: Jung discloses wherein the support frame (plate 35) connects the at least two posts (bars 31) to each other. 
Jung paragraph [42] states (underlining added by examiner for emphasis):
The supporting unit 30 is to have a high compressive strength so as to endure the vacuum pressure. Also, the supporting unit 30 is to have a low outgassing rate and a low water absorption rate so as to maintain the vacuum state. Also the supporting unit 30 is to have a low thermal conductivity so as to reduce the heat conduction between the plate members. Also, the supporting unit 30 is to secure the compressive strength at a high temperature so as to endure a high-temperature exhaust process. Also, the supporting unit 30 is to have an excellent machinability so as to be subjected to molding. Also, the supporting unit 30 is to have a low cost for molding. Here, the time required to perform the exhaust process takes about a few days. Hence, the time is reduced, thereby considerably improving fabrication cost and productivity. Therefore, the compressive strength is to be secured at the high temperature because an exhaust speed is increased as a temperature at which the exhaust process is performed becomes higher. The present inventor has performed various examinations under the above-described conditions. 
Walter paragraphs [0039], [0042], and [0052] disclose that the PPS polymer is injection molded. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the glass fiber reinforced PPS injection molded to form the bars 31 and plate 35 together, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Walter shows it is known in the art to form PPS polymer with glass fibers therein by the process of injection molding. As modified, Jung’s supporting unit 30 (bars 31 and plate 35) is made of PPS polymer with glass fibers therein. It is obvious to form the supporting unit 30 by injection molding the PPS polymer with glass fibers therein. 

With respect to claim 4: Jung paragraph [40] states that the support plate 35 may be provided in a plate shape or a lattice shape such that its area contacting the first or second plate 10 or 20 is decreased, thereby reducing heat transfer.
With respect to claim 6: Walter paragraph [0044] discloses the glass fibers in a proportion of up to 50%, but most preferably up to 40%. Walter’s disclosed range encompasses 0% to 50%. The claimed range is 20 to 60%. Walter’s disclosure overlaps the claimed range, except for between 50% and 60%. 
MPEP § 2144.05 (I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. Further, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish obviousness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the glass fibers in the range of 20% to 60% as claimed, as an obvious variation of Walter’s disclosed range of 0% to 50%. One would be motivated to increase the glass fiber content up to 60% in order to provide the bars 31 with even more reinforcement. 
With respect to claim 7: The claimed range of 30% to 60% is encompassed by the 0% to 60% range made obvious by Walter’s disclosure, as set forth in the rejection of claim 6 above. 
Jung paragraph [42] discloses the supporting unit 30 is subjected to a high-temperature exhaust process. Jung paragraph [48] describes Fig. 5, and subjecting a 
As modified, Jung’s PPS is reinforced with glass fibers, in a proportion of up to 60%. The reinforcement of the glass fibers suggests that the modified material would be able to withstand higher temperature exhaustion without rupturing. 
The claim recites that the material “is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more”. While the claim does not specify °C or °F for the recited “150 degrees”, the Applicant’s specification uses °C. In light of the specification, the claim is interpreted as being drawn to 150 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the PPS modified with glass fibers “configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” as claimed, due to the inclusion of the glass fibers that reinforce the material. 
The reinforcement provided by the glass fibers makes obvious the material withstanding higher temperatures than the 125 °C disclosed by Jung. The claimed “150 degrees or more” is reasonably close to the 125 °C disclosed by Jung, to an extent that renders obvious “150 degrees or more” when the PPS material is reinforced as in the rejections.
With respect to claim 8: The claimed range of 30% to 50% is encompassed by the 0% to 60% range made obvious by Walter’s disclosure, as set forth in the rejection of claim 6 above. 
With respect to claim 9: Jung paragraph [55] discloses the bars 31 provided with a diameter of 2 mm. 
With respect to claim 10: By making the same combinations/modifications as in the rejections above, Jung in view of Walter makes obvious a refrigerator (Jung’s refrigerator 1) comprising: a main body (Jung’s main body 2) having an internal space (Jung’s cavity 9) configured to store items; a door (Jung’s door 3) provided to open or close the main body to allow access to the internal space from an external space; a compressor (Jung’s compressor 4) configured to compress a refrigerant; a condenser (Jung’s condenser 5) configured to condense the compressed refrigerant; an expansion device (Jung’s expander 6) configured to expand the condensed refrigerant; and an evaporator (Jung’s evaporator 7) configured to evaporate the expanded refrigerant to dissipate heat, wherein at least one of the door of the main body has a vacuum adiabatic body (Jung paragraph [33] discloses a main body-side vacuum adiabatic body and a door-side vacuum adiabatic body), and the vacuum adiabatic body includes: a first plate (Jung’s first plate member 10) configured to define at least a portion of a wall for the internal space; a second plate (Jung’s second plate member 20) configured to defined at least a portion of a wall for the external space; a vacuum space (Jung’s vacuum space part 50) provided between the first and second plates and configured to be in a vacuum state; a conductive resistance sheet (Jung’s conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the vacuum space, the conductive resistance sheet being configured to resist thermal conduction, and a resin material (PPS material of Jung’s supporting unit 30, as modified with Walter’s glass fibers) provided in the vacuum space that comprises poly phenylene sulfide (PPS) containing glass fiber.
With respect to claim 11: Walter paragraph [0044] discloses the glass fibers in a proportion of up to 50%, but most preferably up to 40%. Walter’s disclosed range 
MPEP § 2144.05 (I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. Further, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish obviousness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the glass fibers in the range of 20% to 60% as claimed, as an obvious variation of Walter’s disclosed range of 0% to 50%. One would be motivated to increase the glass fiber content up to 60% in order to provide the bars 31 with even more reinforcement. 
With respect to claim 12: The claimed range of 30% to 60% is encompassed by the 0% to 60% range made obvious by Walter’s disclosure, as set forth in the rejection of claim 6 above. 
Jung paragraph [42] discloses the supporting unit 30 is subjected to a high-temperature exhaust process. Jung paragraph [48] describes Fig. 5, and subjecting a supporting unit to an exhaust process at 90 °C. Jung paragraph [55] describes Fig. 7, and PPS rupturing at 125 °C during high-temperature exhaustion. 
As modified, Jung’s PPS is reinforced with glass fibers, in a proportion of up to 60%. The reinforcement of the glass fibers suggests that the modified material would be able to withstand higher temperature exhaustion without rupturing. 
The claim recites that the material “is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more”. While the claim does 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the PPS modified with glass fibers “configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” as claimed, due to the inclusion of the glass fibers that reinforce the material. 
The reinforcement provided by the glass fibers makes obvious the material withstanding higher temperatures than the 125 °C disclosed by Jung. The claimed “150 degrees or more” is reasonably close to the 125 °C disclosed by Jung, to an extent that renders obvious “150 degrees or more” when the PPS material is reinforced as in the rejections.
With respect to claim 13: The claimed range of 30% to 50% is encompassed by the 0% to 60% range made obvious by Walter’s disclosure, as set forth in the rejection of claim 6 above. 
With respect to claim 14: By making the same combinations/modifications as in the rejections above, Jung in view of Walter makes obvious a vacuum adiabatic body (Jung paragraph [33] discloses a main body-side vacuum adiabatic body and a door-side vacuum adiabatic body) comprising: a wall having a first plate (Jung’s first plate member 10) and a second plate (Jung’s second plate member 20) facing the first plate to create a vacuum space (Jung’s vacuum space part 50) therebetween; a heat resistance sheet (Jung’s conductive resistance sheet 60/63 and radiation resistance sheet 32) configured to reduce a heat transfer amount between the first plate and the second plate; and a support (Jung’s supporting unit 30, fabricated of PPS modified with Walter’s glass fibers) 
With respect to claim 15: Jung discloses wherein the support (supporting unit 30) includes a support frame (support plate 35) coupled to an end of the post, and the support frame is made of the same material as the post (in that all of supporting unit 30 is made of the PPS modified with glass fiber). 
With respect to claim 16: Jung discloses wherein the support frame (plate 35) connects the at least two posts (bars 31) to each other. 
Jung paragraph [42] states (underlining added by examiner for emphasis):
The supporting unit 30 is to have a high compressive strength so as to endure the vacuum pressure. Also, the supporting unit 30 is to have a low outgassing rate and a low water absorption rate so as to maintain the vacuum state. Also the supporting unit 30 is to have a low thermal conductivity so as to reduce the heat conduction between the plate members. Also, the supporting unit 30 is to secure the compressive strength at a high temperature so as to endure a high-temperature exhaust process. Also, the supporting unit 30 is to have an excellent machinability so as to be subjected to molding. Also, the supporting unit 30 is to have a low cost for molding. Here, the time required to perform the exhaust process takes about a few days. Hence, the time is reduced, thereby considerably improving fabrication cost and productivity. Therefore, the compressive strength is to be secured at the high temperature because an exhaust speed is increased as a temperature at which the exhaust process is performed becomes higher. The present inventor has performed various examinations under the above-described conditions. 
Walter paragraphs [0039], [0042], and [0052] disclose that the PPS polymer is injection molded. 

Walter shows it is known in the art to form PPS polymer with glass fibers therein by the process of injection molding. As modified, Jung’s supporting unit 30 (bars 31 and plate 35) is made of PPS polymer with glass fibers therein. It is obvious to form the supporting unit 30 by injection molding the PPS polymer with glass fibers therein. 
One would be motivated to form the supporting unit 30 in that way to meet the disclosure in Jung paragraph [42] of molding for excellent machinability and low cost. 
With respect to claim 17: Walter paragraph [0044] discloses the glass fibers in a proportion of up to 50%, but most preferably up to 40%. Walter’s disclosed range encompasses 0% to 50%. The claimed range is 20 to 60%. Walter’s disclosure overlaps the claimed range, except for between 50% and 60%. 
MPEP § 2144.05 (I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. Further, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish obviousness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the glass fibers in the range of 20% to 60% as claimed, as an obvious variation of Walter’s disclosed range of 0% to 50%. One would be motivated to increase the glass fiber content up to 60% in order to provide the bars 31 with even more reinforcement. 
With respect to claim 18: The claimed range of 30% to 60% is encompassed by the 0% to 60% range made obvious by Walter’s disclosure, as set forth in the rejection of claim 6 above. 
Jung paragraph [42] discloses the supporting unit 30 is subjected to a high-temperature exhaust process. Jung paragraph [48] describes Fig. 5, and subjecting a supporting unit to an exhaust process at 90 °C. Jung paragraph [55] describes Fig. 7, and PPS rupturing at 125 °C during high-temperature exhaustion. 
As modified, Jung’s PPS is reinforced with glass fibers, in a proportion of up to 60%. The reinforcement of the glass fibers suggests that the modified material would be able to withstand higher temperature exhaustion without rupturing. 
The claim recites that the material “is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more”. While the claim does not specify °C or °F for the recited “150 degrees”, the Applicant’s specification uses °C. In light of the specification, the claim is interpreted as being drawn to 150 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the PPS modified with glass fibers “configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more” as claimed, due to the inclusion of the glass fibers that reinforce the material. 
The reinforcement provided by the glass fibers makes obvious the material withstanding higher temperatures than the 125 °C disclosed by Jung. The claimed “150 degrees or more” is reasonably close to the 125 °C disclosed by Jung, to an extent that renders obvious “150 degrees or more” when the PPS material is reinforced as in the rejections.
With respect to claim 19: The claimed range of 30% to 50% is encompassed by the 0% to 60% range made obvious by Walter’s disclosure, as set forth in the rejection of claim 6 above. 
With respect to claim 20: Jung discloses wherein the heat resistance sheet (Jung’s conductive resistance sheet 60/63 and radiation resistance sheet 32) comprises: a conductive resistance sheet (conductive resistance sheet 60/63) that resists thermal conduction between the first and second plates; and a radiation resistance sheet (radiation resistance sheet 32) that resists heat radiation between the first and second plates.
With respect to claim 21: Jung discloses an exhaust port 40 configured to exhaust gas within the vacuum space, wherein the resin material is configured to maintain a distance between the first and second plates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637